          Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.1 Page 1 of 25
AO I 06 (Rev. 04/10) Application for a Search Warrant



                                       UNITEDSTATEsD1sTRicTccuRT •=a~                                                    FD
                                                         Southern   rn::c~:fcalifomia                     r. •NOV~~018              J
              In the Matter of the Search of                            )                              CLErif<'. US Di Si HI'~ i COi Vff
         (Briefly describe the property to be searched                  )                        ~~UTHERN DIS] Hi CT OF CALl~ORNIA
          or identifY the person by name and address)                   )           Case No.                                       DEPUTY
  Black Pixel 3 Google Cellular Phone, Black Amazon                     )
   Tablet ,Black Lenovo Laptop, Black Motorola Cell                     )
          Phone,Black Crosstour 1090P WiFi
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

  See Attachment A

located in the      ~~~~~~~~
                            Southern              District of   ~~~~~~~~~~~~
                                                                            California          , there is now concealed (identifY the
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description
        18 U.S.C. §§ 2252 and 2252A                Offenses involving child pornography
        18 U.S.C. § 2422(b)                        Attempted Enticement of a Minor


          The application is based on these facts:
        See Attached Affidavit

           rt/ Continued on the attached sheet.
           O Delayed notice of                   days (give exact ending date if more than 30 days:                       ) is requested
                under 18 U.S.C. § 3103a, the basis of which is se~~


                                                                                ~~!~

                                                                                         Kayade Ereme I HSI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:      \\-~-~
                                                                                                  Judge's signature

City and state: San Diego, CA                                                Hon. Robert A. McQuaid, United States Magistrate Judge
                                                                                                Printed name and title
      Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.2 Page 2 of 25




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2
 3         I, Special Agent Kayade Ereme, upon being duly sworn do hereby state tha
 4   the following is true to my knowledge and belief:
 5                                   INTRODUCTION
 6         1.     I am a Special Agent with the United States Department of Homelan
 7   Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Securit
 8   Investigations (HSI) and have been so employed since April 2013. I am currentl
 9   assigned to the HSI Child Exploitation Group in San Diego, California. Fro
1O August 2014 until March 2018, I was assigned to the Deputy Special Agent i
11   Charge San Ysidro (DSAC San Ysidro Office) in San Diego, California where
12   specialized in narcotics and contraband smuggling investigations. I was assigned t
13   a narcotics smuggling unit known as the San Diego County Sheriffs Border Crim
14   Suppression Team.     My duties included investigating the illicit trafficking o
15   controlled substances into the United States of America while working
16   conjunction with the San Diego County Sheriffs Department. I was previous!
17   assigned to the Office of the Special Agent in Charge, Baltimore (SAC Baltimore)
18   where I worked with the Gang Unit and assisted in the investigation of
19   Racketeering Influenced and Corrupt Organization (RICO) investigation targetin
20   the MS-13 Street Gang and their affiliates.
21         2.     I graduated Magna Cum Laude from Bowie State University with
22   Bachelor of Science Degree in Criminal Justice .. I am a graduate of the Crimina
23   Investigator Training Program administered by the Federal Law Enforcemen
24   Training Center (FLETC) located in Glynco, CA, as well as the HSI Special Agen
25   Training (HSISAT) program. Throughout my tenure with HSI, I have conducte
26   and/or participated in numerous investigations including narcotics, financial crimes,
27   and child pornography investigations. I have received specialized training i
                                               1
       Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.3 Page 3 of 25




 1   conducting Internet investigations regarding the sexual exploitation of minors, chil
 2   pornography, and the preservation and review of computer related evidence. As pa
 3   of my current duties with the ICAC task force, I investigate criminal violation
 4   relating to child exploitation and child pornography, including violations pertainin
 5   to the illegal production, distribution, receipt, and possession of child pornography,
 6   in violation of 18 U.S.C. §§ 2252, 2252A, and 2422(b). Additionally, I have had th
 7   opportunity to observe and review many examples of child pornography (as define
 8   in 18 U.S.C. § 2256) in numerous forms of media including computer media, and
 9   have participated in the execution of numerous search and arrest warrants.
1O         3.     I make this affidavit in support of an application by the United State
11   of America for a search warrant for the following items (collectively referred t
12   herein as the "Target Devices," all of which are currently located at the San Dieg
13   HSI Office, 880 Front Street, Suite 3200, San Diego CA 92101, in the Southe
14   District of California, as more particularly described in Attachment A:
15       • Black Pixel 3 Google Cellular Phone,
16       • Black Amazon tablet (ModelSV98LN, FCC ID:2AETF-1013)
17       • Black Lenovo         Laptop     (Product     ID   259842U,     MAC      Addres
18           C80AA99C4E3A)
19       • Black Motorola cell phone (0168)
20       • Black Crosstour 1090P WiFi
21   and to seize items that constitute evidence, fruits, and instrumentalities of violation
22   of federal criminal law, namely, 18 U.S.C. §§ 2252, 2252A, and 2422(b), as furthe
23   described in Attachment B.
24         4.     The information set forth in this affidavit is based on my own persona
25   knowledge, knowledge obtained from other individuals during my participation i
26   this investigation, including other law enforcement officers, my review o
27
                                                2
         Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.4 Page 4 of 25




 1   documents and computer records related to this investigation, communications wit
 2   others who have personal knowledge of the events and circumstances describe
 3   herein, and information gained through my training and experience. Because thi
 4   affidavit is submitted for the limited purpose of establishing probable cause, it doe
 5   not set forth each and every fact that I or others have learned during the course o
 6   this investigation.
 7                     FACTS IN SUPPORT OF PROBABLE CAUSE
 8           5.    On or about October 27, 2018, Homeland Security Investigation
 9   (HSI), Special Agent in San Diego, California began communicating with a
10   individual on the chatting platform known as Omegle. 1 During the communication
11   the HSI Special Agent, acting in an undercover capacity and posing as a 12-year-ol
12   female from Eastlake, California (UC agent), responded to an individual onlin
13   identifying himself as "Colin." During the course of the communications, "Colin'
14   communicated with the UC using the email address emraldmonth@gmail.com an
15   the moniker "Cory O'Hoole." As detailed below, "Colin" aka "Cory O'Hoole" ha
16   been identified as Cory Alan ELGIN.
17           6.    On October 27, 2018, ELGIN initiated communication with the U
18   through the Omegle chatting platform, and the following conversation transpire
19   with the online UC agent. In the following synopsis of the Omegle communicatio
20   chat, ELGIN aka "Colin" is identified as "CE" and the UC agent is identified a
21   "UC":
22
23
     1OMEGLE is a free online chat platform that allows users to anonymously chat with one another.
24
     OMEGLE matches individuals in a private chat setting sometimes based off of key similarities o
25   keywords. On the OMEGLE platform both individuals can chat anonymously about any topic.
     On some occasions individuals chatting on OMEGLE can exchange contact information to furthe
26
     the communication off of the OMEGLE platform and onto other forms of communications sue
27   as E-mail and phone communication.

                                                   3
         Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.5 Page 5 of 25




 1
 2            CE                                     Hey, 28m
 3            UC                                     Hi hi
 4                                                   12/f/Eastlake 12
 5
              CE                                     Oh, cool. How are you?
 6
              UC                                     I'm cool bored nu?
 7
              CE                                     Really bored too. I'm Colin, Whats
 8                                                   your name?
 9                                                   I'm ari. Wuts ur name ?
              UC
10
              CE                                     Colin
11
                                                     It's nice to meet you. I'm glad you
12                                                   don't mind my age.
13            UC                                     Yea idc about ur age. Do u care
14                                                   about mine?

15            CE                                     Not in a bad way. I actually like
                                                     girls your age. They're cute.
16
17            UC                                     Hahaha well idk about the rest of
                                                     them but I know im cute(emoji)
18
                                                     What's ur name
19
              CE                                     Haha! I am lucky then.
20
                                                     I've said it twice silly.
21
22                                                   My name is Colin

23            UC                                     Ooo hahaha I thought u wur saying
                                                     Coolin hahahah a
24
25
26
     2 On OMEGLE, initial communications typically begin with the user indicating age, sex, an
27   location.
                                                 4
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.6 Page 6 of 25




 1        CE                                Hahaha. Silly girl. You are right,
                                            you're totally cute.
 2
                                            Do you have a boyfriend?
 3
 4        UC                                (Emoji)

 5                                          And no I don't

 6                                          U have a girlfriend?
 7        CE                                I kind of want to see if you could
                                            be my girlfriend.
 8
 9        UC                                Me!!? Hahaha but I don't even
                                            knowu yet
10
          CE                                I mean, yes, I know. But I want to
11
                                            get to know you.
12
          UC                                Ooo okay (Emoji)
13
          CE                                But like, while I do, I want you to
14                                          know that I want to try dating you.
15                                          If that's not too much.

16        UC                                Haha no that's not to much

17                                          U live in Eastlake?
18        CE                                Okay. Good
19                                          And, I don't. But it wouldn't be
20                                          hard to get over there.

21                                          I'm like 20 mins away, by car.

22        UC                                Oooo okay hahaha cause obvious I
                                            can't drive yet hahaha
23
24        CE                                Yes, of course, baby. I can always
                                            come to you. Do you ever get to
25                                          hang out anywhere I could meet
26                                          you for dates?

27
                                        5
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.7 Page 7 of 25




 1        UC                                I walk to the park sometimes after
                                            school
 2
          CE                                See, that'd be perfect. We could
 3
                                            just find somewhere to hang out
 4                                          and talk. Or kiss :)
 5        UC                                (Emoji). What else?
 6                                          I'd love to try everything with you.
          CE
 7
                                            Have you kissed a boy?
 8
          UC                                Yea I have haha duh. N whats
 9                                          everything?
10                                          Haha
11
          CE                                I want to fuck you. Not just once,
12                                          but a lot. In a lot of different ways.
13        UC                                Hahaha idk though I still have my
14                                          v card. My friend says it hurts the
                                            first time
15
          CE                                I wouldn't rush you to lose it. I am
16                                          pretty thin though, so it wouldn't
17                                          hurt to bad

18                                          Do you have kik or snap we can
                                            talk on?
19
          UC                                Hmm okay that make me feel
20
                                            better cause I don't want it to hurt
21
                                            Smh no my mom wont tell me the
22                                          psswrd go apple store so I can't
                                            download any apps. She don't want
23
                                            me to have them
24
          CE                                No, I am really wanting to make it
25                                          feel good for you. It will.
26                                          Hmmmm okay haha
          UC
27
                                        6
      Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.8 Page 8 of 25




 1          CE                                 So, how am I supposed to talk to
                                               you after today?:(
 2
            UC                                 Hmm idk.. I have a i phone ..
 3
 4          CE                                 Would you give me your number?
                                               Or do you want to agree to meet
 5                                             first and exchange numbers there?
 6                                             Hmm I guess I can give you my
            UC
 7                                             number. U seem cool n safe
 8          CE                                 I'd like that. I don't want to hurt
                                               you, just make you feel good. But
 9
                                               if you aren't sure, you don't have
10                                             to give it right now
11          UC                                 Well it's up to you. If you want it
12                                             III give u my number

13          CE                                 I want it
14          UC                                 Lol okay its 6193029219
15                                             Ima prob get off of here soon
16                                             anyway

17          CE                                 Okay, I'll text you until you want
                                               to go. Then over the phone
18
            UC                                 Okay (Emoji)
19
                                               Is that u that just text me? 0850?
20
21          CE                                 Yep.

22          UC                                 Okay (Emoji)
23
24         7.    The UC received a text message from phone number 951-723-0850.
25   Based upon records checks, agents identified this phone number as belonging t
26   ELGIN. Communications between the UC and ELGIN continued on October 27
27
                                           7
      Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.9 Page 9 of 25




 1   2018, through text message. During the course of those communications, the U
 2   reiterated "she" had not had her first period and did not have "boobs." In response
 3   ELGIN stated "I'm glad. I want to suck on your nipples and make them hard," an
 4   "Also, that means we don't have to wear a condom and Daddy can cum in you a
 5   much as he likes."
 6         8.       ELGIN texted the UC on the morning of October 28, 2018,
 7   communications continued thereafter through November 1, 2018.
 8   communications between the UC and ELGIN on October 29, 2018, ELG
 9   attempted to send pictures of himself. When the pictures would not go through o
10   text message, ELGIN asked the UC for an email address. Shortly thereafter, the U
11   received   a     picture   of   an   adult   male    from    the   email
12   emraldmonth@gmail.com. ELGIN also sent the UC agent a picture of an erect mal
13   penis being held by one hand. Agents were unable to confirm this email addres
14   belonged to ELGIN. However, agents compared the photo sent of the adult mal
15   with ELGIN's driver's license photo and confirmed it was the same individual.
16         9.       The conversation between ELGIN and the UC continued though tex
17   messages and E-mail, with ELGIN telling the UC he would like to meet "her" i
18   person and engage in sexual acts with "her." ELGIN asked the UC about meeting o
19   Thursday (i.e. November 1st), and a discussion ensued about where they could meet.
20   The UC told ELGIN "she" was a student and lived in the Eastlake area of San Diego.
21   ELGIN and the UC made plans to meet on November 1, 2018, near the Eastlak
22   Mall, in Otay Mesa, California, within the Southern District of California, aroun
23   5:00 p.m. On Thursday November 1, 2018, at 8:40 a.m., ELGIN texted the U
24   regarding what he would want to do when they met:
25
26
27
                                              8
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.10 Page 10 of 25




 1     ELGIN                  I am going to kiss you today
                              And while we're eating ice cream, I'm going to let you
 2                            sit on my lap and I'm going to put my hands in your
 3                            pants to play with your pussy.
                              And I'm going to let you lick and play with my cock if
 4
                              you can.
 5                            I wish we even had a spot to have sex, because I want
                              you so badly. I don't need to be reminded of how much
 6
                              I want you.
 7         10.   Agents conducted surveillance at the Jack-in-the-Box Restauran
 8   located near the Eastlake Mall prior to the planned meeting time. At approximate!
 9   4:30 p.m., Agents observed an individual matching the description of ELGIN arriv
10   to the meeting location. The UC agent and ELGIN had a conversation through tex
11   in which the UC agent informed ELGIN that the UC agent would be "at the jack
12   the box". Surveillance agents observed an individual matching the description o
13   ELGIN walking to the Jack in the Box. Agents identified themselves and placed th
14   individual, who was identified as ELGIN, under arrest.
15         11.   Incident to ELGIN's arrest on November 1, 2018, agents seized a Blac
16   Pixel 3 Google Cellular Phone and a black Amazon tablet (Model SV98LN, FCC
17   ID:2AETF-1013) from ELGIN's possession. The UC agent placed a call from th
18   UC cell phone to the phone number 951-723-0850. Agents observed the Black Pixe
19   3 Google Cellular Phone begin to ring and display the UC phone number.
20         12.   ELGIN was advised of his Miranda rights. He waived those rights an
21   made a statement. ELGIN admitted he had been texting with a girl who appeared t
22   be 12-years-old, and admitted that most of the conversations were sexual. ELG
23   admitted that he sent a picture of his penis and his face during the communications.
24   ELGIN told agents, however, that he suspected the person he was communicatin
25   with was law enforcement and went forward with the meeting as a way of gettin
26   help. ELGIN told agents he possessed "hardcore" videos of children, who h
27
                                              9
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.11 Page 11 of 25




 1   believed to be six or seven-years-old, at his residence. ELGIN also admitted h
 2   previously "had a relationship" with a 12-year-old minor female who lives in Ne
 3   Hampshire, which ended in May of 2018. ELGIN stated that he utilized onlin
 4   services, such as Skype (a telecommunications application software product tha
 5   provides video chat and voice calls between computers, tablets, and other mobil
 6   devices), to communicate with the minor.
 7          13.   ELGIN consented in writing to a search of his residence, located i
 8   Imperial Beach, California. Agents went to the residence and located a Blac
 9   Lenovo Laptop (Product ID 259842U- MAC Address C80AA99C4E3A),
10   Black Motorola Cell Phone (0168), and a Black Crosstour 1090P WiFi. Agent
11   seized these items from the residence pursuant to ELGIN's written consent o
12   November 1, 2018. The items were transported to the HSI Offices at 880 Fron
13   Street, Suite 3200, San Diego, CA, and remain at that location.
14          14.   As a result of my training and experience in child sexual exploitatio
15   and child pornography investigations, and the training and experience of other la
16   enforcement officers with whom I have had discussions, there are certai
17   characteristics common to individuals involved in the sexual exploitation o
18   children:
19                a.     Individuals who sexually exploit children may receive sexua
20   gratification, stimulation, and satisfaction from contact with children; or fro
21   fantasies they may have viewing children engaged in sexual activity or in sexuall
22   suggestive poses, such as in person, in photographs, or other visual media; or fro
23   literature describing such activity.
24                b.     Individuals who sexually exploit children may collect sexuall
25   explicit or suggestive materials and oftentimes use these materials for their o
26   sexual arousal and gratification. Furthermore, they may use these materials to lowe
27   the inhibitions of children they are attempting to seduce, to arouse the selected chil

                                               10
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.12 Page 12 of 25




 1   partner, or to demonstrate the desired sexual acts. Many of these communication
 2   are done online via email or instant messaging.
 3                c.     Individuals who sexually exploit children almost always posses
 4   and maintain their child pornographic material and other images of children used i
 5   their sexual exploitation, that is, their pictures, films, videos, correspondence
 6   mailing lists, etc., in the privacy and security of their home or secure online accounts.
 7   These individuals typically retain this information for many years.
 8                d.     Likewise, individuals who sexually exploit children ofte
 9   maintain their child pornography, other images of children, and discussions abou
1O the sexual exploitation of children in a safe, secure and private environment, such a
11   an online account, computer, cellular phone, or in their residence. These collection
12   are often maintained for several years and are kept accessible, to enable the collecto
13   to view this material, which is valued highly.
14                e.     Individuals who sexually exploit children often correspond wit
15   and/or meet others to share information and materials; are rarely able to complete!
16   destroy correspondence from other child pornography distributors/collectors;
17   conceal correspondence as they do their sexually explicit material; and ofte
18   maintain lists of names, addresses, and telephone numbers of individuals with who
19   they have been in contact and who share the same interests in child pornography o
20   the sexual exploitation of children.
21                f.     Individuals who sexually exploit children prefer not to b
22   without their child pornography and other images of children for any prolonged tim
23   period. Storage of this content in email accounts or cloud-based storage account
24   gives the offender the ability to access it from any computer.
25                g.     Oftentimes, individuals who sexually exploit children wil
26   download and store images and communications of children they know or wit
27   whom they have communicated.              These images many not necessarily b

                                                11
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.13 Page 13 of 25




 1   pornographic or obscene in nature, however they are often used for their own sexua
 2   gratification.
 3          15.       Email and social media users, to include individuals who sexuall
 4   exploit children, often save online messages for extended periods of time. Thi
 5   information is usually saved automatically for the convenience of users. During th
 6   course of my investigative duties, I have reviewed dozens of email and social medi
 7   accounts, many of which contain messages that date back to the creation of th
 8   account.     Furthermore, online users communicating with other like-minde
 9   individuals often save messages so they can keep track of communications and easil
1O re-contact each other.
11          16.       Based on the foregoing information, there is reason to believe evidenc
12   and instrumentalities pertaining to violations of 18 U.S.C. §§ 2252, 2252A, an
13   2242(b), may exist on the Target Devices. Specifically, the Target Devices wer
14   seized from ELGIN, who communicated with a UC who he believed to be a 12-year
15   old minor female, and arranged to meet to engage in sexual activity. Further, ELG
16   admitted to agents after his arrest that he had previously engaged in simila
17   communications with another 12-year-old in New Hampshire, and that he possesse
18   "hardcore" videos of young children.
19   PROCEDURES FOR ELECTRONICALLY STORED INFORMATION AS
     TO THE COMPUTER AND OTHER ELECTRONIC STORAGE DEVICES
20
21          17.       With the approval of the Court in signing this warrant, agents executin
22   this search warrant will employ the following procedures regarding computers an
23   other electronic storage devices, including electronic storage media that may contai
24   data subject to seizure pursuant to this warrant:
25                            Seizure and Retention of Instrumentalities
26                    a.    Based upon the foregoing, there is probable cause to believe tha
27   any computers and other electronic storage devices encountered during this searc

                                                  12
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.14 Page 14 of 25




 1   are instrumentalities of the enumerated offenses because there is probable cause t
 2   believe that they may contain contraband and fruits of crime as provided under Rul
 3   41(c)(2), Fed. R. Crim. P., or were used in committing crime as provided under Rul
 4   41(c)(3), Fed. R. Crim. P. Consequently, the computers and any other electroni
 5   storage devices are subject to seizure, retention and possible forfeiture an
 6   destruction.    Computers, other electronic storage devices and media confirme
 7   onsite to contain contraband constitute fruits of crime or to have been used to commi
 8   a crime will not be returned but will be imaged offsite and analyzed as provide
 9   beginning at subparagraph (c) below. The onsite confirmation may be provided b
1O an owner or user of the computer or storage device or, if feasible, may be obtaine
11   by conducting a limited onsite forensic examination to determine ifthe subject medi
12   contains any contraband or otherwise is an instrumentality. Computers and othe
13   electronic storage devices and media that are not confirmed onsite a
14   instrumentalities will be taken offsite for imaging and preliminary analysis i
15   accordance with subparagraph (b) below.
16                  b.   The offsite imaging and preliminary analysis of computers, othe
17   electronic storage devices and media to confirm their status as instrumentalities wil
18   be conducted within forty five (45) days of seizure. Seized items confirmed to b
19   instrumentalities will not be returned and will be further analyzed as provided below.
20   If the preliminary analysis, by definition an incomplete or partial analysis, does no
21   confirm that a seized item is an instrumentality, the original item will be returne
22   promptly to its owner, absent an extension of time obtained from the owner or fro
23   the court. An image of the items will be retained and subjected to a complete forensi
24   analysis, as provided below.
25                  c.   Computers and other electronic storage devices and media tha
26   are retained as instrumentalities will not be returned to its owner. The owner will b
27   provided the name and address of a responsible official to whom the owner ma

                                               13
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.15 Page 15 of 25




 1   apply in writing for return of specific data not otherwise subject to seizure for whic
 2   the owner has a specific need. The identified official or other representative of th
 3   seizing agency will reply in writing. In the event that the owner's request is granted
 4   arrangements will be made for a copy of the requested data to be obtained by th
 5   owner. If the request is denied, the owner will be directed to Fed. R. Crim. P. 41 (g).
 6                      Identification and Extraction of Relevant Data
 7                d.     A forensic image is an exact physical copy of the hard drive o
 8   other media. After obtaining a forensic image, the data will be analyzed to identif
 9   and extract data subject to seizure pursuant to this warrant. Analysis of the dat
10   following the creation of the forensic image can be a highly technical proces
11   requiring specific expertise, equipment and software. There are literally thousand
12   of different hardware items and software programs, and different versions of th
13   same program, that may be commercially purchased, installed and custom
14   configured on a user's computer system. Computers are easily customized by thei
15   users.   Even apparently identical computers in an office environment may b
16   significantly different with respect to configuration, including permissions an
17   access rights, passwords, data storage and security. It is not unusual for a compute
18   forensic examiner to have to obtain specialized hardware or software, and train wit
19   it, in order to view and analyze imaged data.
20                e.     Analyzing the contents of a computer or other electronic storag
21   device, even without significant technical issues, may be very challenging.
22   Searching by keywords, for example, often yields many thousands of hits, each o
23   which must be reviewed in its context by the examiner to determine whether the dat
24   is within the scope of the warrant. Merely finding a relevant hit does not end th
25   review process. The computer may have stored information about the data at issue:
26   who created it; when and how it was created or downloaded or copied; when it wa
27   last accessed; when it was last modified; when it was last printed; and, when it wa

                                               14
      Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.16 Page 16 of 25




 1   deleted. Sometimes it is possible to recover an entire document that never was save
 2   to the hard drive ifthe document was printed. Moreover, certain file formats do no
 3   lend themselves to keyword searches. Keywords search text.            Many commo
 4   electronic mail, database and spreadsheet applications do not store data as searchabl
 5   text. The data is saved in a proprietary non-text format. Documents printed by th
 6   computer, even if the document never was saved to the hard drive, are recoverabl
 7   by forensic programs but not discoverable by keyword searches because the printe
 8   document is stored by the computer as a graphic image and not as text. Similarly,
 9   faxes sent to the computer are stored as graphic images and not as text. In addition
1O a particular relevant piece of data does not exist in a vacuum. To determine wh
11   created, modified, copied, downloaded, transferred, communicated about, deleted o
12   printed the data requires a search of other events that occurred on the computer i
13   the time periods surrounding activity regarding the relevant data. Information abou
14   which user had logged in, whether users share passwords, whether the computer wa
15   connected to other computers or networks, and whether the user accessed or use
16   other programs or services in the time period surrounding events with the relevan
17   data can help determine who was sitting at the keyboard.
18                f.    It is often difficult or impossible to determine the identity of th
19   person using the computer when incriminating data has been created, modified
20   accessed, deleted, printed, copied, uploaded or downloaded solely by reviewing th
21   incriminating data. Computers generate substantial information about data and abou
22   users which generally is not visible to users. Computer-generated data, includin
23   registry information, computer logs, user profiles and passwords, web-browsin
24   history, cookies and application and operating system metadata, often provide
25   evidence of who was using the computer at a relevant time. In addition, evidenc
26   such as electronic mail, chat sessions, photographs and videos, calendars and addres
27   books stored on the computer may identify the user at a particular, relevant time.

                                               15
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.17 Page 17 of 25




 1   The manner in which the user has structured and named files, run or accesse
 2   particular applications, and created or accessed other, non-incriminating files o
 3   documents, may serve to identify a particular user. For example, if an incriminatin
 4   document is found on the computer but attribution is an issue, other documents o
 5   files created around that same time may provide circumstantial evidence of th
 6   identity of the user that created the incriminating document.
 7                  g.   Analyzing data has become increasingly time-consuming as th
 8   volume of data stored on a typical computer system and available storage device
 9   has become mind-boggling. For example, a single megabyte of storage space i
1O roughly equivalent of 500 double-spaced pages of text. A single gigabyte of storag
11   space, or 1,000 megabytes, is roughly equivalent of 500,000 double-spaced pages o
12   text. Computer hard drives are now being sold for personal computers capable o
13   storing up to 2 terabytes (2,000 gigabytes) of data. And, this data may be stored i
14   a variety of formats or encrypted (several new commercially available operatin
15   systems provide for automatic encryption of data upon shutdown of the computer).
16   The sheer volume of data also has extended the time that it takes to analyze data.
17   Running keyword searches takes longer and results in more hits that must b
18   individually examined for relevance. And, once reviewed, relevant data leads t
19   new keywords and new avenues for identifying data subject to seizure pursuant t
20   the warrant.
21                  h.   Based on the foregoing, identifying and extracting data subjec
22   to seizure pursuant to this warrant may require a range of data analysis techniques
23   including the use of hashing tools to identify evidence subject to seizure pursuant t
24   this warrant, and to exclude certain data from analysis, such as a known operatin
25   system and application files. The identification and extraction process may tak
26   weeks or months. The personnel conducting the identification and extraction of dat
27
                                               16
      Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.18 Page 18 of 25




 1   will complete the analysis within one-hundred twenty (120) days from the date o
 2   seizure pursuant to this warrant, absent further application to this court.
 3                i.     All forensic analysis of the imaged data will employ searc
 4   protocols directed exclusively to the identification and extraction of data within th
 5   scope of this warrant.
 6                     PROCEDURES FOR ELECTRONICALLY
 7            STORED INFORMATION ON CELLULAR TELEPHONES
 8         18.    It is not possible to determine the nature and types of services to whic
 9   the device is subscribed and the nature of the data stored on the device until on
1O accesses the device. Cellular devices today can be simple cellular telephones an
11   text message devices, can include cameras, can serve as personal digital assistant
12   and have functions such as calendars and full address books can be mini-computer
13   allowing for electronic mail services, web services, and rudimentary wor
14   processing. An increasing number of cellular service providers now allow for thei
15   subscribers to access their device over the internet and remotely destroy all of th
16   data contained in the device. For that reason, the device may only be powered in
17   secure environment or, if possible, started in "flight mode" which disables access t
18   the network. Unlike typical computers, many cellular telephones do not have har
19   drives or hard drive equivalents and store information in volatile memory within th
20   device or in memory cards inserted into the device. Current technology provide
21   some solutions for acquiring some of the data stored in some cellular telephon
22   models using forensic hardware and software.           Even if some of the store
23   information on the device may be acquired forensically, not all of the data subject t
24   seizure may be so acquired.      For devices that are not subject to forensic dat
25   acquisition or that have potentially relevant data stored that is not subject to sue
26   acquisition, the examiner must inspect the device manually and record the proces
27
                                                17
      Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.19 Page 19 of 25




 1   and the results using digital photography. This process is time intensive and ma
 2   take weeks or longer.
 3         19.       Following the issuance of this warrant, I will collect the subject cellula
 4   telephone(s) and subject it/them to analysis.         All forensic analysis of the dat
 5   contained within the telephone(s) and its memory cards will employ search protocol
 6   directed exclusively to the identification and extraction of data within the scope o
 7   this warrant.
 8         20.       Based on the foregoing, identifying and extracting data subject t
 9   seizure pursuant to this warrant may require a range of data analysis techniques
10   including manual review, and consequently, may take weeks or months.                  Th
11   personnel conducting the identification and extraction of data will complete th
12   analysis within ninety (90) days, absent further application to this court.
13                     GENUINE RISK OF DESTRUCTION OF DATA
14         21.       Based upon my experience and training, and the experience and trainin
15   of other agents with whom I have communicated, electronically stored data can b
16   permanently deleted or modified by users possessing basic computer skills.
17   Target Devices to be searched are in the possession of law enforcement.
18                         PRIORATTEMPTSTOOBTAINDATA
19         22.       The United States has not attempted to obtain this data by other means.
20   II
21   //
22   II
23   II
24   II
25   II
26   II
27
                                                  18
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.20 Page 20 of 25




 1                                   CONCLUSION
 2         23.   Based on the foregoing factual information, I respectfully submit tha
 3   there is probable cause to believe that evidence, fruits, and instrumentalities o
 4   violations of 18 U.S.C. §§ 2252, 2252A, 2422(b), as described in Attachment B, wil
 5   be found within the Target Devices to be searched, as identified in Attachment A.
 6



                                                  ~~
 7
 8
                                                   aya&reme
 9                                                Special Agent
10                                                Homeland Security Investigations
11                                        ~~
     Subscribed and sworn before me this _'l)_
                                            - _ _ day of November, 2018.
12
13
14
15                                         Hon. ROBERT A. McQUAID
16                                         United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
                                             19
Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.21 Page 21 of 25




                             ATTACHMENT A

              DESCRIPTION OF ITEM TO BE SEARCHED


  The item to be searched are the following:
     • Black Pixel 3 Google Cellular Phone,
     • Black Amazon tablet (Model SV98LN, FCC ID:2AETF-1013)
     • Black Lenovo Laptop (Product ID 259842U, MAC Address
         C80AA99C4E3A),
     • Black Motorola cell phone ( 0168),
     • Black Crosstour 1090P WiFi

  located at the San Diego Homeland Security Investigations Office , 880 Front
  Street, Suite 3200, San Diego, CA 92101, in the Southern District of
  California.
      Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.22 Page 22 of 25




 1
                                   ATTACHMENT B
                                ITEMS TO BE SEIZED
 2         Authorization is sought to search for and seize evidence that relates t
 3   violations of 18 U.S.C. §§ 2252, 2252A, and 2422(b). Authorization includes th
 4
     search of electronic data to include deleted data, remnant data and slack space. Th
 5
     seizure and search of computers and computer media will be conducted i
 6
     accordance with the "Procedures For Electronically Stored Information As To Th
 7
     Computer And Other Electronic Storage Devices" provided in the affidavi
 8
     submitted in support of this warrant. Items to be seized include the following:
 9
           a.     All computer systems, software, peripherals and data storage devices.
10
11         b.     All documents, including all temporary and permanent electronic file

12   and records, (including, but not limited to, JPG, GIF, TIF, A VI, WAV and MPE
13   files) which contain, attach, or describe child pornography or visual depictions o
14   minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.
15         c.     User-attribution data to include data reflecting who used or controlle
16   the computer or electronic storage device at or around the time that data reflectin
17   criminal activity within the scope of this warrant was created, accessed, deleted
18
     modified, copied, downloaded, uploaded or printed. User-attribution data include
19
     registry information, computer logs, user profiles and passwords, web-browsin
20
     history, cookies, electronic mail stored on the computer or device, electronic addres
21
     books, calendars, instant messaging logs, electronically-stored photographs
22
     video, file structure and user-created documents, including metadata.
23
24         d.     Any and all materials or items which are sexually arousmg

25   individuals who are interested in minors, but which are not in and of themselve

26   obscene or which do not necessarily depict minors involved in sexually explici
27   conduct. Such material is commonly known as "child erotica" and includes writte
28   materials dealing with child development, sex education, child pornography, sexua
29
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.23 Page 23 of 25




     abuse of children, incest, child prostitution, diaries about sexual contact wit
 1
 2   children, and fantasy writings relating to children.

 3         e.     Any record or document that shows the offer to transmit or receive an
 4   depictions of a minor engaged in sexually explicit conduct, as defined in 18 U.S.C.
 5   § 2256.
 6         f.     Electronically stored communications or messages reflecting compute
 7   on-line chat sessions or e-mail messages with any persons regarding the possession
 8   receipt, distribution, advertising and/or reproduction of child pornography, a
 9
     defined in as defined in 18 U.S.C. § 2256.
10
           g.     Any documents, records, programs, or applications that identify th
11
     owners of the TARGET DEVICES, and identifying the Internet service used by th
12
     TARGET DEVICES.
13
           h.     For any computer hard drive or other electronic media found to contai
14
15   information otherwise called for by this warrant:

16                1.     Evidence of software that would allow others to control th

17                       computer, such as viruses, Trojan horses, and other forms o
18                       malicious software;
19                2.     Evidence of the lack of such malicious software;
20                3.     Evidence of the attachment to the computer of other storag
21                       devices, disks, CD-ROMs, or similar containers for electroni
22                       evidence; and
23
                  4.     Documentation and manuals that may be necessary to access o
24
                         conduct an examination of the computer.
25
           1.     Information relating to the install date of the computers'
26
     systems, presence of file-sharing programs (including install date, whether th
27
28   program was set up for sharing, etc.) or other programs for distribution of electroni

29
     Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.24 Page 24 of 25




     files including child pornography or visual depictions of minors engaged in sexuall
 1
 2   explicit conduct, as defined in 18 U.S.C. §§ 2252 and 2252A.

 3         J.     Any and all usernames, email accounts, or online identities that ma
 4   have been used for the sexual exploitation of minors or for communications wit
 5   individuals sharing an interest in the sexual exploitation of children.
 6         k.     A cellular telephone device and any storage devices, such as SIM card
 7   or flash memory devices attached to, inserted in or seized with the device, will b
 8   analyzed and the following data will be seized only to the extent that it contains o
 9
     depicts evidence of violations of 18 U.S.C. §§ 2252, 2252A, and 2422(b), and i
10
     accordance with the "Procedures For Electronically Stored Information As To An
11
     Cellular Telephone" provided in the affidavit submitted in support of this warrant
12
     including evidence reflecting use, dominion and control of the device:
13
                  1.     Communications, records, or data, including emails,
14
15   messages, photographs, audio files, videos, or location data:

16                       a.     tending to indicate efforts to persuade, induce, entice o
17   coerce an individual under the age of 18 to engage in sexual activity for which an
18   person can be charged with a criminal offense, in violation of 18 U.S.C. §and 2422;
19   or tending to indicate efforts to distribute, receive, possess or view chil
20   pornography as defined by 18 U.S.C. § 2256;
21                       b.     tending to identify other facilities, storage devices, o
22   services-such as email addresses, IP addresses, phone numbers-that may contai
23
     electronic evidence tending to indicate efforts to send, receive, possess or acces
24
     child pornography as defined by 18 U.S.C. § 2256, or efforts to entice an individua
25
     under the age of 18 to engage in sexual activity for which any person can be charge
26
     with a criminal offense;
27
                         c.     tending to identify co-conspirators, criminal associates, o
28
29   others involved in the activities described in paragraph k(l )(a), above;
      Case 3:18-mj-05764-RAM Document 1 Filed 11/08/18 PageID.25 Page 25 of 25




 1                      d.     tending to identify the user of, or persons with control ove

 2   or access to, the subject phone; or
 3                      e.     tending to place in context, identify the creator or recipien
 4   of, or establish the time of creation, receipt or modification of communications
 5   records, or data above.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
